DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2020 has been entered.
 	Claims 1-3 and 5-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “convex” in claims 1 and 9 are used by the claims to mean “concave,” while the accepted meaning is “curved or rounded outward.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 11, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of a “header tank,” whereas dependent claim 11 recites the combination of a “heat exchanger” with the “header tank.”
Regarding claim 14, as applied to claim 11 above, claim 1 recites the subcombination of a “header tank,” whereas dependent claim 14 recites the combination of a “tube” with the “header tank.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-14 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Potier (5,535,821) in view of Rothenhofer et al. (8,689,858).
	Potier (Figures 5-6) discloses a header tank (10, 36) comprising:
at least one end stop 44 configured to: 
be positioned facing an internal surface 74 of the end 8 of one of a plurality of associated end tubes 4 (at least one left end tube shown in Figure 6), 
collaborate with the internal surface 74 to prevent the one of the plurality of associated end tubes 4 from moving in the direction of the interior volume of the header tank (10, 36) (abstract),
wherein the header tank (10, 36) is configured to accept ends 8 of the plurality of associated end tubes 4 having two opposite long edges, and wherein the at least one end stop 44 collaborates with at least one long edge of the ends 8 of the plurality of associated end tubes 4, and 
wherein the at least one end stop 44 comprises two recessed opposite edges (66, 72);
but does not disclose wherein the two recessed opposite edges (66, 72) having two concave opposite edges with their convexity oriented toward an inside of the at least one end stop 44.
	Rothenhofer et al. discloses a heat exchanger comprising:
a fluid passage 2;
at least one stop 5 configured to: 
be positioned facing an internal surface (wall 3) of an associated fluid passage 2, 
collaborate with the internal surface, and wherein the at least one stop 5 collaborates with at least one long edge of the associated fluid passage 2, and 
wherein the at least one stop 5 comprises two recessed opposite edges 8 having two concave opposite edges with their convexity oriented toward an inside of the at least one stop 5 for the purpose of improved fluid flow conditions and minimizing thermal load or stress therein (column 1, line 66 to column 2, line 1).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Potier the two recessed opposite edges having two concave opposite edges with their convexity oriented toward an inside of the at least one stop for the purpose of improved fluid flow conditions and minimizing thermal load or stress therein as recognized by Rothenhofer et al..
The recitation “for a mechanically assembled heat exchanger for a motor vehicle” in the preamble is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Arguendo, Potier (title) discloses a mechanically assembled heat exchanger for a motor vehicle.
Regarding claim 2, Figure 5 of Potier discloses said at least one end stop 44 is configured to be positioned facing the internal surface 74 of the end 8 of the end tube 4 with a clearance less than or equal to one millimeter, i.e. direct contact.
Regarding claim 3, Figures 5-6 of Potier disclose the header tank (10, 36) is configured to accept ends 8 of tubes 4 having at least one flare 62 and wherein said at least one end stop 44 has an overall shape that complements the shape of said at least one flare 62 of the end 8 of the end tube 4.
	Regarding claim 5, Figures 5-6 of Potier disclose the header tank (10, 36) being configured to accept ends 8 of flared tubes of polygonal shape, of which at least two sides are connected by a rounded vertex, and wherein said at least one end stop 44 has at least one curved portion 68 of a shape complementing the rounded vertex of the end 8 of the end tube 4.
	Regarding claim 6, Figures 5-6 of Potier disclose said at least one end stop 44 has an oblong overall shape with two curved longitudinal-end portions 68 configured to collaborate with two opposing rounded vertices of the end 8 of the end tube 4.
	Regarding claim 7, Figure 6 of Potier discloses said at least one end stop 44 has an unlabeled tapered central portion between the two curved longitudinal-end portions 68.
Regarding claim 8, Figure 5 of Potier discloses a header plate 10 configured to have the ends 8 of the tubes 4 of the heat-exchange core bundle passing through it; and
a cover 36 assembled with the header plate 10 in such a way as to close the header tank (10, 36), said at least one end stop 44 being formed as one piece with the cover 36, extending in the direction of the header plate 10.
	Regarding claim 9, as best understood, Potier (Figures 5-6) discloses a mechanically assembled heat exchanger for a motor vehicle (title), comprising:
	a mechanically assembled heat-exchange core bundle, said core bundle comprising at least one row of tubes 4 comprising a plurality of associated end tubes 4 (at least one left end tube shown in Figure 6), one at each end of said at least one row of tubes 4; and
	at least one header tank (10, 36) into which ends 8 of the at least one row of tubes 4 open, the at least one header tank (10, 36) comprising at least one end stop 44 configured to:
	be positioned facing an internal surface 74 of the end 8 of one of the plurality of associated end tubes 4, and 
collaborate with said internal surface 74 in such a way as to prevent said one of the plurality of end tube 4 from moving in the direction of the interior volume of the at least one header tank (10, 36) (abstract),
wherein the at least one header tank (10, 36) is configured to accept ends 8 of the plurality of associated end tubes 4 having two opposite long edges, and 
wherein said at least one end stop 44 is configured to collaborate with at least one long edge of the ends 8 of the plurality of associated end tubes 4, and 
wherein the at least one end stop 44 comprises two recessed opposite edges (66, 72);
but does not disclose wherein the two recessed opposite edges (66, 72) having two concave opposite edges with their convexity oriented toward an inside of the at least one end stop 44.
As applied to claim 1 above, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Potier the two recessed opposite edges having two concave opposite edges with their convexity oriented toward an inside of the at least one stop for the purpose of improved fluid flow conditions and minimizing thermal load or stress therein as recognized by Rothenhofer et al..
	Regarding claim 10, Figure 5 of Potier discloses said at least one end stop 44 is arranged at least partially inside the end 8 of the end tube 4.
Regarding claim 11, as best understood, Figures 5-6 of Potier disclose the heat exchanger comprises:
a mechanically assembled heat-exchange core bundle comprising at least one row of tubes 4 comprising the plurality of associated end tubes 4 (left end shown only), one at each end of said at least one row of tubes 4, the at least one row of tubes 4 respectively comprising an end 62 configured to open into the interior volume of the header tank (10, 36), 
Regarding claim 12, as best understood, Figures 5-6 of Potier disclose a cross section of the at least end stop 44 is smaller than a cross section (at element 62) of the one of the plurality of the associated end tubes 4 inside the core bundle.  
Regarding claim 13, as best understood, Figures 5-6 of Potier disclose a cross section for passage of a heat transfer fluid in a region of the at least end stop 44 is not smaller than a cross section for passage of the heat-transfer fluid of the one of the plurality of the associated end tubes 4 inside the core bundle. 
Regarding claim 14, as best understood, Figures 5-6 of Potier disclose the at least one end stop 44 is arranged at least partially inside the end 8 of the one of the plurality of the associated end tubes 4.
Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Furthermore, the recitation “said heat exchanger comprising: a mechanically assembled heat-exchange core bundle; and at least one row of tubes” in lines 3-4 is indefinite, since it is unclear whether the core bundle and the at least one row of tubes are the same or different structures.  For example, see claim 9.” on page 2.
The statement was inadvertently included from the Office action mailed on September 30, 2021.
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection.  No further comments are deemed necessary at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763